If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



In re Parole of KENNETH DONALD SIDERS.


NEWAYGO COUNTY PROSECUTOR and                                      UNPUBLISHED
PAROLE BOARD,                                                      September 15, 2022

              Appellees,

v                                                                  No. 360415
                                                                   Newaygo Circuit Court
KENNETH DONALD SIDERS,                                             LC No. 2019-020563-AP

              Appellant.


Before: MURRAY, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

       Defendant appeals by delayed leave granted1 the trial court’s order reversing the Parole
Board’s grant of parole to defendant. We affirm.

                                I. FACTUAL BACKGROUND

       In 1984, defendant was charged with three counts of first-degree criminal sexual conduct
(CSC-I) arising from defendant’s sexual penetration of his three biological children who were all
under 13 years old at the time: KS, his 5-year-old son; AS, his 3½-year-old daughter; and HS, his
2-year-old daughter.2 Defendant’s presentence investigation report (PSIR) indicates that a
licensed social worker gave deposition testimony regarding her June 5, 1984 interviews with the
children in relation to a Newaygo County Probate Court parental rights termination case. She



1
 People v Siders, unpublished order of the Court of Appeals, entered March 21, 2022 (Docket
No. 360415).
2
 AS died in 1987. HS died in 2012. KS was adopted and took his adoptive parents’ last name,
but for purposes of this opinion we refer to him as KS.


                                               -1-
testified that KS disclosed to her in significant detail that defendant both physically and sexually
abused KS, including that defendant penetrated KS’s mouth and anus with his penis. KS told her
that defendant “peed in my mouth” and affirmed that when defendant put his penis in KS’s mouth
something came out of defendant’s penis. KS also witnessed defendant sexually abuse HS, his
infant sister. AS disclosed to the social worker that defendant penetrated her mouth and anus with
his penis. HS, who was not very verbal at the time of her interview, disclosed to the social worker
that defendant “hurt her bootie,” a term she used for her female genitalia. The PSIR further
indicates that, as a result of the sexual abuse, AS was treated for herpes. The record also contains
facts ascertained by the Newaygo County Probate Court indicating that a medical doctor who
specialized in the field of infectious diseases determined that defendant’s daughters both had
genital herpes and one had gonorrhea acquired through sexual intercourse.

       Defendant pleaded nolo contendere to committing CSC-I against AS and the other charges
were dismissed. The court sentenced defendant to life imprisonment with the possibility of parole.
A defendant sentenced to life in prison in 1984 became eligible for parole after serving 10 years
and then every 5 years after that. Defendant’s parole applications in 1994, 1999, 2004, 2009, and
2013 were all denied.

        In 2019, defendant again sought parole. As part of the parole evaluation process, defendant
underwent a Qualified Mental Health Professional Evaluation (QMHP), a Static-99R evaluation,
and a Stable-2007 evaluation. Defendant scored “low” on the Static-99R and “moderate” on the
Stable-2007 which placed defendant “in the Low priority category for supervision and intervention
in comparison to other sexual offenders assessed using these measures.” An evaluation using the
parole guidelines scoresheet gave defendant a score of +3, which equated to a high probability of
parole.

        The Parole Board held a public hearing in June 2019 at which defendant testified.
Defendant admitted that, when KS was around five or six years old, he penetrated KS’s anus with
his penis but said that it only happened on one occasion. Defendant could not explain why he
sexually abused KS. He stated “it was just a sexual pleasure thing that goes back a long ways.”
He said that the only thing he could “search in my mind as a sexual thing” was that he had been
sexually abused at age 10 or 11 by other patients while a patient in the Kalamazoo State Hospital.
Defendant admitted that he experienced sexual gratification when he assaulted KS but denied
ejaculating. Defendant stated that his sexual assault of KS “wasn’t really pleasureful” but affirmed
that he lacked insight or explanation why he did it. He denied any other instances of sexually
abusing KS. Later, however, defendant also admitted that he put his penis into KS’s mouth.
Defendant admitted that KS cried during the first sexual assault which defendant stated made him
feel shame and guilt. He then admitted that he sexually assaulted KS again. Defendant testified
that he did not understand why he did it again.

        Defendant admitted touching AS’s vagina when she was four years old but denied
penetrating her. He stated that the first time he tried to put his penis into AS’s mouth she bit down
so he stopped. Later in his testimony, however, he admitted that on other occasions he put his
penis into AS’s mouth. He stated that he thought he did it for personal pleasure but denied that he
received pleasure, denied ejaculating, and denied digitally penetrating AS. When asked about AS
being treated for herpes when she was four years old, defendant denied ever having any type of



                                                -2-
herpes. Defendant also admitted that he touched and rubbed two-year-old HS’s vagina with his
hands and tried to put his penis into her mouth one time.

       Defendant could not explain why he did what he did. He stated that he wanted sexual
pleasure but did not experience it and felt bad afterwards. He admitted that despite such feelings
he continued to sexually abuse all three children. When challenged regarding why defendant
repeatedly sexually abused his children, if he experienced no pleasure, defendant testified that he
continued to sexually abuse them to see if he would enjoy it. He did not know why he thought he
could get sexual pleasure from children.

       Defendant testified that he had not been able to complete his GED and affirmed that he
obtained a waiver. When asked what programs he had engaged in during incarceration, defendant
reported that he could not get into sex offender programs so he voluntarily participated in the Hope
and Recovery program.3 He admitted that for years he denied committing his crimes, but that
program helped him admit that he sexually assaulted his three children. Defendant reported,
however, that he had completed no other programs.

        Defendant testified that he had no people on the outside and would need a community
placement. He stated that he planned to apply for a minimum wage job washing dishes. He said
that he would complete some sort of therapy program for sexual problems if given the opportunity.
He had $1,000 saved in his prison account, had an interest in horticulture, and if released, he
planned to buy land and build greenhouses.

         KS’s adoptive mother, a clinical social worker, testified that since KS’s adoption at eight
years old, KS had both psychological and physical problems from the abuse he suffered. He had
problems with his intestines because of the sexual abuse. He experienced anxiety, depression, and
suicidal thoughts that led to psychiatric placements. She stated that the neglect and abuse KS
suffered made him disabled and, despite his intelligence, his psychological issues interfered with
his ability to maintain employment and engage in normal life activities. She stated that HS suffered
from herpes in her mouth, throat, stomach, and intestines from the sexual abuse she suffered. She
testified that defendant should not be paroled.

        KS testified that defendant should not be paroled. He explained that the abuse affected his
life and caused him fear and insecurity. He pointed out a scar on his forehead from being hit with
a bat by defendant. KS stated that he suffered guilt for not being able to protect his sisters from
defendant. He testified that he witnessed defendant commit sexual abuse. KS said that he hated
himself and feared that he would become like defendant.

        The Department of the Attorney General objected to and opposed parole because defendant
committed assaultive and heinous crimes on the children, had no sex offender treatment, expressed
no insight into why he sexually assaulted the children, and nothing indicated that the public would
be safe from defendant. Further, defendant lacked support on the outside and had no parole plan.




3
    The record indicates that defendant attended that program around 1999.


                                                -3-
        Following the hearing, the Parole Board decided that reasonable assurances existed that
defendant would not become a menace to society or to the public safety, and it granted defendant
parole. On September 13, 2019, the prosecution applied for leave to the circuit court to appeal the
Parole Board’s decision. The prosecution also moved for a temporary ex parte stay of defendant’s
release. The court granted a temporary stay on September 19, 2019. The court granted leave to
appeal on December 15, 2020. On appeal, the prosecution argued that the Parole Board abused its
discretion by granting defendant parole and cited the numerous misconduct tickets that defendant
received while incarcerated, defendant’s lack of accountability and insight into his crimes, and
defendant’s not receiving any sex offender treatment while incarcerated. The prosecution also
argued that the evaluation tools did not support granting parole because the QMHP noted concerns
in several areas of evaluation. The prosecution pointed out that defendant had not received any
type of treatment for the type of crimes he committed. The prosecution requested that the court
reverse the Parole Board’s decision. The Parole Board argued that defendant’s scores on the Static-
99R and Stable-2007 supported granting defendant parole. It also argued that even though
defendant had received misconduct tickets while incarcerated, that did not mean that granting him
parole was an abuse of discretion. It pointed out that defendant had not had any misconducts since
2010. Defendant argued for affirming the Parole Board’s decision on the ground that it did not
abuse its discretion when it granted him parole and asserted that he was not eligible to participate
in sex offender therapy while incarcerated because of his life sentence. He pointed to his
assessment as a low risk to reoffend and argued that the prosecution wanted the court to substitute
its judgment for that of the Parole Board. The circuit court held a hearing and took the matter
under advisement. The court later issued a detailed written opinion and order reversing the Parole
Board’s grant of parole on the ground that it abused its discretion because there did not exist
reasonable assurances that defendant would not be a menace or threat to society. The court
acknowledged that defendant did not bear fault for not receiving sex offender counseling but
observed that he had not participated in any form of intensive therapy during his incarceration.
The court noted that defendant rated as a low risk in the Static-99R and the Stable-2007 tests, but
the court considered those evaluations inadequate when considering the seriousness of defendant’s
crimes and the record which revealed that he never fully accepted responsibility for his crimes
against his biological children. The court noted inaccuracies in the Static-99 scoring which if
corrected would have placed defendant in the average risk for recidivism, not the low risk level.
The court mentioned that the parole guidelines scoresheet also seemed inaccurate because
defendant had never earned his GED, never participated in intensive therapy or sex offender
treatment as had been recommended, and noted that, but for defendant’s age and years of
misconduct-free behavior, defendant would have been in the average-probability of parole range.

        The court considered significant that defendant demonstrated no real insight into his
crimes. The court also noted that the record established that defendant had no viable plan for
parole and that defendant’s plan for employment—to work in the fast food industry—was
untenable because he could not be around minors and fast food restaurants can hire children as
young as 16 years old. The court questioned whether defendant would attend sex offender therapy
after his release. The court ruled that the Parole Board abused its discretion by granting parole to
defendant. Defendant now appeals.




                                                -4-
                                  II. STANDARD OF REVIEW

         We review de novo a circuit court’s decision to reverse the Parole Board’s grant of parole.
See People v Kennedy, 502 Mich 206, 213; 917 NW2d 355 (2018). The Parole Board’s decision
is entitled to deference. In re Wilkins, 506 Mich 937; 949 NW2d 458 (2020). The circuit court,
however, may reverse the Parole Board’s decision to grant a prisoner parole if the Parole Board’s
decision was a clear abuse of discretion or violated a constitution, statute, rule, or regulation. In
re Elias, 294 Mich App 507, 538; 811 NW2d 541 (2011). An abuse of discretion occurs when the
court’s decision falls outside the range of reasonable and principled outcomes. Id.; see also People
v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003). Under MCL 791.234(11), the prosecution
or the victim of an offense may appeal in the circuit court the Parole Board’s grant of parole to a
prisoner. Morales v Mich Parole Bd, 260 Mich App 29, 35; 676 NW2d 221 (2003). A reviewing
court may not substitute its judgment for that of the Parole Board. Id. at 48; Elias, 294 Mich App
at 538-539.

                                         III. ANALYSIS

         Defendant argues that the circuit court erred by ruling that the Parole Board clearly abused
its discretion and by reversing the Parole Board’s decision to grant him parole. We disagree.

        A prisoner has no “constitutional or inherent right to be conditionally released from a
sentence that is validly imposed.” People v Grant, 329 Mich App 626, 637; 944 NW 2d 172
(2019) citing Morales, 260 Mich App at 39. “A prisoner must not be given liberty on parole until
the board has reasonable assurance, after consideration of all of the facts and circumstances,
including the prisoner’s mental and social attitude, that the prisoner will not become a menace to
society or to the public safety.” MCL 791.233(1)(a). The Parole Board has discretionary authority
to determine a prisoner’s eligibility for parole, but its discretion is not unlimited because its
determination of the appropriateness of parole must accord with statutorily mandated guidelines
and comprehensive regulatory parole guidelines. Elias, 294 Mich App at 512, 514-515, 521.

        The Parole Board must “consider[ ] all relevant facts and circumstances,” Mich Admin
Code, R 791.7715(1), “in determining whether parole is in the best interests of society and public
safety,” Mich Admin Code, R 791.7715(2). The Parole Board should consider the prisoner’s
sentencing offense and “also look to the prisoner’s rehabilitation and evolution throughout his or
her incarceration.” Elias, 294 Mich App at 544. “Moreover, when a prisoner has a history of
‘predatory or assaultive sexual offenses,’ the prisoner must undergo a ‘psychological or psychiatric
evaluation before the release decision is made . . . .’ ” In re Parole of Haeger, 294 Mich App 549,
553; 813 NW2d 313 (2011), quoting Mich Admin Code, R 791.7715(5). Further, under MCL
791.233(1)(e), a “prisoner must not be released on parole until the parole board has satisfactory
evidence that arrangements have been made for such honorable and useful employment as the
prisoner is capable of performing, . . . .”

        MCL 791.233e requires the Michigan Department of Corrections to develop parole
guidelines consistent with MCL 791.233(1)(a) to govern the Parole Board’s exercise of discretion
and assist it “in making objective, evidence-based release decisions that enhance public safety.”
Under the parole guidelines, the Parole Board must determine “whether parole is in the best
interests of society and public safety considering the prisoner’s past and current criminal behavior,


                                                -5-
institutional adjustment, readiness for release, personal history and growth, and physical and
mental health.” Haeger, 294 Mich App at 553 (quotation marks, citation, and alterations omitted).
The parole guidelines score must be based on:

       the prisoner’s time served as well as the aggravating and mitigating circumstances
       of the sentencing offense, the prisoner’s prior criminal record, the number of major
       misconducts committed by the prisoner within the preceding one- and five-year
       periods, the prisoner’s score on risk screening scales, the prisoner’s age, the
       prisoner’s performance in recommended institutional programs, and the prisoner’s
       mental health status. [Id. at 554 (quotation marks, alteration, and citation omitted).]

         Under Mich Admin Code, R 791.7715(2), the facts and circumstances that the Parole Board
considers include among other things: the prisoner’s completion of recommended programs,
(b)(iii); the prisoner’s readiness for release as evidenced by the development of a suitable and
realistic parole plan, (c)(iii); the prisoner’s demonstrated willingness to accept responsibility for
past behavior, (d)(i); and, the prisoner’s family and community ties, (d)(iii). Further, under Mich
Admin Code, R 791.7716(3)(a), the parole guidelines factors for scoring, in relevant part include:

               (a) The nature of the offense(s) for which the prisoner is incarcerated at the
       time of parole consideration, as reflected by all of the following aggravating and
       mitigating circumstances:

                                              * * *

               (ii) Physical or psychological injury to a victim.

                                              * * *

             (iv) Excessive violence or cruelty to a victim beyond that necessary to
       commit the offense.

               (v) Sexual offense or sexually assaultive behavior.

               (vii) Multiple victims.

              (viii) Unusually vulnerable victim, as reflected by age, impairment, or
       physical disproportionality.

                                              * * *

               (b) The prisoner’s prior criminal record, as reflected by all of the following:

              (i) Assaultive misdemeanor convictions that occurred after the prisoner’s
       seventeenth birthday.

               (ii) The number of jail and prison sentences imposed.

               (iii) The number of felony convictions.



                                                 -6-
                                              * * *

              (ix) The number of commitments as a juvenile for acts that would have
       been crimes if committed by an adult.

                                              * * *

               (f) The prisoner’s performance in institution programs and community
       programs during the period between the date of initial confinement on the sentence
       for which parole is available and parole eligibility, including, but not limited to,
       participation in work, school, and therapeutic programs.

        A prisoner being evaluated under the parole guidelines will be determined to have either a
high, average, or low probability of parole. In re Parole of Johnson, 219 Mich App 595, 599; 556
NW2d 899 (1996). If a prisoner scores +3 or greater, that individual is placed in the high-
probability category. Elias, 294 Mich App at 518. If a prisoner scores -13 or less, the prisoner is
placed in the low-probability category. Id. A score between +3 and -13 places an individual in
the average-probability category. Id. Under MCL 791.233e(6):

               The parole board may depart from the parole guideline by denying parole
       to a prisoner who has a high probability of parole as determined under the parole
       guidelines or by granting parole to a prisoner who has a low probability of parole
       as determined under the parole guidelines. A departure under this subsection shall
       be for substantial and compelling reasons stated in writing. The parole board shall
       not use a prisoner’s gender, race, ethnicity, alienage, national origin, or religion to
       depart from the recommended parole guidelines.[4]

        The party challenging the Parole Board’s decision has the burden of demonstrating that the
board’s decision was a clear abuse of discretion.                 Elias, 294 Mich App at 538;
MCR 7.118(H)(3)(b). Whether the board abused its discretion must be determined “in light of the
record and of the statutory requirements that limit the board’s discretion.” In re Parole of Johnson,
219 Mich App at 598 (quotation marks and citation omitted).

        In this case, the record indicates that the Parole Board granted defendant parole based on
its parole guidelines score calculation of +3, the QMHP, and combined Static-99R and Stable-
2007 evaluations, and on appeal to the circuit court, the Parole Board relied upon those evaluation
methods to support its decision. The Attorney General argued for reversal of the parole decision
essentially on the grounds that the record did not establish that defendant would not become a


4
  This version of MCL 791.233e(6) was in effect before the Legislature’s December 12, 2018
amendment. Pursuant to MCL 791.233e(14), the amended version of MCL 791.233e(6) does not
apply to defendant. MCL 791.233e(7) now lists reasons that can be considered “substantial and
compelling objective reasons” to depart from the parole guidelines for a prisoner with a high
probability of parole. However, pursuant to MCL 791.233e(14), Subsection (7) does not apply to
a prisoner serving a life sentence. Mich Admin R 791.7716(5) is identical with the first two
sentences of this version of MCL 791.233e(6).


                                                -7-
menace to society and the public safety, and defendant lacked an adequate plan establishing his
readiness for release. The circuit court examined the entire record including defendant’s PSIR,
the files pertaining to his previous attempts to obtain parole, the file pertaining to defendant’s
current request for parole, and the public hearing transcript. The court identified and articulated
in its written opinion numerous substantial and compelling reasons why it concluded that the
Parole Board abused its discretion by granting parole to defendant.

        Examination of the record in this case supports the circuit court’s decision. The record
indicates that defendant had been denied parole several times because he minimized his criminal
conduct. In his early attempts at obtaining parole, the record indicates that defendant denied
committing his crimes. Years later when he sought parole, defendant admitted that he sexually
abused AS by having sexual intercourse with her, but he continued to deny that he sexually abused
KS. Later during another effort to obtain parole, defendant admitted that he sexually abused KS
and AS, but continued to deny abusing HS. Then, in more recent attempts to obtain parole,
defendant began admitting that he sexually abused all three of his biological children.
Nevertheless, defendant could never articulate why.

         During the public hearing in this attempt to obtain parole, at which defendant had every
opportunity to demonstrate his readiness to reenter society, defendant failed to do so. Although
defendant’s position has evolved to the point that he admits sexually abusing all of his children,
his testimony at the public hearing reveals that he still lacks insight and understanding and denies
certain aspects of his criminal conduct. Although defendant admitted to some aspects of the abuse
after being repeatedly prodded to fully explain his actions, he remains committed to denying the
scope of his crimes against his children and continues to minimize his criminal conduct. Moreover,
the public hearing reveals that defendant failed to readily admit the number of times he sexually
abused KS and AS, denied ejaculating despite record evidence to the contrary, and denied taking
responsibility for giving AS a sexually transmitted disease. Further, although the record indicates
that defendant claims to have experienced guilt, sorrow, and shame just after he sexually abused
KS and AS, he admits that he continued to sexually abuse them with the hope and expectation that
he would experience the sexual pleasure he sought. Defendant was presented multiple
opportunities to demonstrate some insight into his criminal behavior but remained completely
lacking in understanding and insight.5 Moreover, nothing in the record indicates that defendant
ever expressed remorse to his victims or apologized to any of them for his criminal conduct.

        Defendant’s testimony at the public hearing indicated that he participated in the Hope and
Recovery program but the record indicates that he did so nearly twenty years ago. Since then,
defendant has not engaged in any type of program that even tangentially might assist him to gain
insight and fully accept responsibility for his crimes. Defendant satisfactorily explained why he
did not engage in the sex offender program as unavailable to him as a lifer, but he offered no
explanation for not seeking out and engaging in other programs. The record does not demonstrate
that defendant has experienced rehabilitation and fully evolved during his incarceration to



5
 Defendant’s testimony at the public hearing also reveals that, although he admits committing his
prior criminal offenses, he also minimizes the seriousness of those offenses.



                                                -8-
understand and take responsibility for his crimes against his children. Defendant has not engaged
in any therapy nor sought out and engaged in other programs that may have enabled him to gain
insight and understanding into his criminal behavior.6

        Defendant’s testimony also reveals that he lacked a suitable plan for after his release. He
had neither housing nor employment available and the record indicates that community housing
would be unlikely in Newaygo County, a county the Parole Board described in its criminogenic
needs summary as socially disadvantaged with high unemployment. Further, defendant testified
that he anticipated getting minimum wage jobs, and when pressed he stated that he would apply to
be a dishwasher. Defendant, however, did not specify at what type of facility or enterprise he
expected to obtain such employment. To his credit, the record indicates that defendant has saved
$1,000 while incarcerated. Defendant, however, did not articulate how his savings figured into his
parole plan.

        The most recent QMHP reveals that defendant continues to minimize his sexual abuse of
his children and he openly acknowledges that he minimizes the specific details of the incidents
including the length of time he continued the abuse and the specific acts he perpetrated against
each victim. This QMHP indicates nine areas of concern, many of which relate to his readiness
for release. The social worker who interviewed defendant and prepared the QMHP indicated
concerns that defendant has no contacts with anyone and lacks a support system outside of prison.
Of graver concern, the QMHP indicates that in the area of deviant sexual interests, the social
worker found significant concerns exist because defendant responded in a contradictory manner.
He denied ever identifying children as sexual objects yet reported that he committed his crimes for
his own sexual pleasure. He denied details of the acts he performed on the children contrary to
record evidence indicating that he engaged in anal and vaginal intercourse and oral sex with them.

        The record indicates that the circuit court considered defendant’s offenses and the lifelong
mental and physical impact his criminal behavior had on the children. The court appropriately
questioned whether defendant accepted responsibility of his criminal behavior and had any insight
or understanding of what and why he sexually abused all of his vulnerable, extremely young
biological children. Defendant’s parole hearing testimony and his statements to the QMHP
interviewer establish unequivocally that defendant failed to fully admit the extent of his sexual
abuse and utterly lacked personal insight and understanding. The record does not establish that
defendant has overcome his pedophilic and predatory nature. Defendant failed to demonstrate
willingness to accept responsibility for past criminal behavior.

        After thoroughly reviewing defendant’s files, the circuit court questioned the Parole
Board’s reliance on the Static-99R and Stable-2007 evaluations because discrepancies were readily
apparent between the scoring and the record evidence. Although the Parole Board is deemed to
have thoroughly examined the record and is generally entitled to deference, circuit courts are not
required to turn a blind eye to obvious discrepancies. In this case, the circuit court did not
substitute its judgment for that of the Parole Board but determined an error committed during the
process of evaluating defendant’s level of risk which undermined the weight that the statistical


6
 The record indicates that defendant engaged in the GED program but he could not complete it
despite his efforts. He also has been involved in the music program and the horticulture program.


                                                -9-
analysis should be given. That, coupled with defendant’s gross failure to demonstrate willingness
to accept responsibility for and insight into his past criminal behavior supported the circuit court’s
conclusion that defendant failed to establish his readiness for release and that he will not become
a menace to society or to the public safety.

         The circuit court also appropriately concluded that defendant had no viable plan for parole
because he lacked a support system outside prison, lacked housing, lacked marketable skills, and
had no specific plans for employment. The court did not err by concluding that defendant could
not demonstrate readiness for release because the record establishes that he lacked specific plans
and skills to enable him to integrate back into society. The record supports the circuit court’s
conclusion that, by granting defendant parole under the circumstances, the Parole Board abused
its discretion.

        Defendant claims that the circuit court erred by concluding that defendant should complete
sex offender training before his release. The record indicates that one of the conditions of parole
required defendant to “complete sex offender treatment or other treatment when referred by the
field agent.” The circuit court correctly observed that the condition meant that defendant might
not be required to attend sex offender treatment and the matter would be left to the discretion of
his parole officer. The court questioned whether a known predatory pedophile should be released
into the public having had no treatment, and with only a discretionary condition after release.
Under the circumstances of this case, as previously explained in this opinion, the circuit court
could conclude that reasonable assurances do not exist that defendant would not become a menace
to society. The record establishes that defendant has not attended and completed any sort of
program or therapy, and his public hearing testimony establishes that he has neither been
rehabilitated during his incarceration nor evolved to the point of speaking candidly about his
crimes and accepting full responsibility for them, and he remains lacking in insight about his
criminal conduct. The circuit court did not err by stating that significant concerns exist where
sexual offender treatment will be left to the discretion of a parole officer. That is not indicative
that the Parole Board properly exercised its discretion. The circuit court’s conclusion that the
Parole Board abused its discretion by not requiring completion of sex offender counseling or
mandatory residential treatment before release into the public was based on the substantial and
compelling reasons it articulated in its lengthy opinion which established defendant’s inability to
demonstrate his readiness for release. The record indicates that the circuit court appropriately
concluded that reasonable assurance, after consideration of all of the facts and circumstances, did
not exist that defendant will not become a menace to society or to the public safety as required




                                                -10-
under MCL 791.233(1)(a). The Parole Board clearly abused its discretion by granting defendant
parole. The circuit court, therefore, did not err by reversing the Parole Board’s decision.

       Affirmed.7

                                                              /s/ Christopher M. Murray
                                                              /s/ Colleen A. O’Brien
                                                              /s/ James Robert Redford




7
  Defendant raises additional issues on appeal regarding procedural due process, but because we
conclude that the trial court correctly determined that the Parole Board abused its discretion by
granting defendant parole and properly reversed that ruling, and the parole system does not create
a constitutionally protected interest because a prisoner enjoys no constitutional or inherent right to
be conditionally released from a validly imposed sentence, Grant, 329 Mich App at 637, it is
unnecessary for this Court to address those issues.


                                                -11-